Citation Nr: 9905720	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-14 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.  


INTRODUCTION

The veteran had active service from July 1967 to September 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the VA 
Regional Office (RO) in Muskogee, Oklahoma.  


FINDING OF FACT

The veteran does not have the mental capacity to contract or 
to manage his affairs, including disbursement of funds 
without limitation.  


CONCLUSION OF LAW

The veteran is mentally incompetent for VA purposes.  
38 U.S.C.A. §§ 501, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.353 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The record indicates that the veteran is 100 percent disabled 
as a result of fracture subluxation of C6-7 with transverse 
myelopathy manifested by C6 spared quadriplegia with total 
motor and sensory loss including total bladder and bowel 
paralysis.  He is entitled to special monthly compensation on 
account of loss of use of both upper extremities and loss of 
use of both lower extremities with loss of anal and bladder 
sphincter control.  

A June 1996 VA treatment record reflects that the veteran was 
seen with alcohol on his breath.  He was referred to 
protective services and sent to the emergency room for 
evaluation.  Two November 1996, social work service notes 
reflect that a social worker was called by the adult 
protective service who informed the social worker that the 
veteran had been dumped on "Wagoner" and the police arrested 
the veteran for drunkenness.  The adult protective service 
person was unaware if the veteran would be brought to VA or 
kept in jail.  One note reflects that the social worker was 
called by "Nola of Countryside Estates in Wagoner."  The 
person calling the social worker indicated that she believed 
the veteran's friends got him drunk and had probably taken 
his money.  She reported that she had been taking him in for 
approximately nine years and it was always the same story.  
The social worker indicated their belief that the veteran was 
incompetent for VA purposes and needed a conservator to 
protect his money.  

A follow-up note by the social worker, dated November 1996, 
reflects that the veteran was a severe alcoholic and not 
interested in rehabilitation.  It indicates the veteran was 
gullible and his friends would get him drunk when his check 
came in and he would often be without funds before the end of 
the month.  A written signed statement by a VA M.D., dated in 
November 1996, reflects that the veteran is incompetent for 
VA purposes.  

In a January 1996 statement the veteran indicated his belief 
that he was capable of handling his financial affairs and 
provided a list of creditors.  In subsequent statements he 
reiterated his belief that he could manage his own money.  

In March 1997, a letter was submitted by D. E., which 
reflects that for approximately one year the individual had 
worked for the veteran doing mostly domestic work.  The 
veteran was very nice to work for and always appreciative.  
The individual indicated that they always found the veteran 
to be very fair and honest.  The individual indicated that 
the veteran always paid them well and never failed to pay 
them, and that the veteran's checks were always good.  The 
individual indicated that the veteran always paid his bills 
and did so promptly.  

The Board observes that, from a historical prospective, an 
October 1985 letter from G. L. Parks, M.D., a private 
physician, reflects that the veteran was incompetent, had a 
history of drug abuse, and was unable to care for himself.  
It indicates that the veteran had a total disregard for his 
own well being.  The report of an October 1985 VA field 
examination also reflects reports of the veteran being taken 
advantage of and a need for someone to manage the veteran's 
funds.  

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his affairs, including the disbursement of funds without 
limitation.  38 U.S.C.A. § 3.353(a).  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).  

The Board observes that, in an April 1997 letter, the veteran 
was informed that he should submit medical evidence 
indicating that he was competent.  The veteran has not 
submitted any medical evidence regarding the issue of his 
competency.  He has also requested a personal hearing.  The 
record reflects that he has been offered the opportunity for 
a personal hearing, but failed to appear, without 
explanation, for a scheduled hearing.  

The competent medical evidence of record reflects a clear, 
definite, and convincing expression that the veteran is 
incompetent for VA purposes.  There is no competent medical 
evidence of record reflecting that the veteran is other than 
incompetent.  The veteran himself has asserted that he is 
able to manage his funds and an individual who worked for the 
veteran has indicated their belief that the veteran always 
paid his bills and did so promptly, including paying that 
individual for services provided to the veteran.  However, in 
weighing the veteran's statements and this individual's 
statement against conclusive, definite, competent medical 
evidence, and in light of the historical review of the record 
noted above by reference to the documents dated in 1985, the 
Board concludes that a reasonable doubt regarding the 
veteran's mental capacity to contract or to manage his own 
affairs, including the disbursement of funds without 
limitation, has not arisen.  While the veteran's statements 
and the lay statement do provide some evidence that the 
veteran has some mental capacity to manage his affairs, in 
light of the severity of his alcoholism and the unequivocal 
conclusive medical evidence, there is no doubt that the 
veteran is unable to manage his affairs, including 
disbursement of funds, without limitation.  Accordingly, in 
light of the above analysis a preponderance of the evidence 
supports a finding that the veteran is mentally incompetent 
for VA purposes and no reasonable doubt has arisen regarding 
his inability to manage his affairs, including the 
disbursement of funds without limitation.  


ORDER

The veteran is incompetent for VA purposes and the appeal is 
denied.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

